Order entered November 14, 2018




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00029-CV

          OIC HOLDINGS, LLC AND OREGON ICE CREAM, LLC, Appellants

                                                V.

                 THOMAS GLEASON AND JULIE GLEASON, Appellees

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-05061-2015

                                            ORDER
       On the Court’s own motion, we REMOVE this appeal from submission on November

28, 2018. The appeal will be resubmitted in the first quarter of 2019.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE